Denied and Opinion Filed November 4, 2016




                                         S     In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01307-CV

    IN RE BARRY BRAY, AS NEXT FRIEND FOR JOHN DOE, A MINOR, Relator

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-014201

                             MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Stoddart
                                   Opinion by Justice Brown
       Before the Court are relator’s November 4, 2016 petition for writ of mandamus and

motion for expedited consideration or interim relief. The facts and issues are well known to the

parties, so we need not recount them herein.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
        Accordingly, we deny relator’s petition for writ of mandamus and we deny the motion as

moot.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




161307F.P05




                                             –2–